JOHN CARR GARRISON, JR., ET AL.,
v.
TONI MARIE TROST d/b/a LAKE VIEW PROPERTIES.
No. 10-16.
Court of Appeals of Louisiana, Third Circuit.
February 10, 2010.
Not Designated for Publication
CHARLES SCHRUMPF, SCHRUMPF & SCHRUMPF, Attorney for Defendant/Appellee: Toni Marie Trost.
SKIPPER M. DROST, Attorney for Plaintiffs/Appellants: John Carr Garrison, Jr., Ramona Wilhite Garrison.
Court composed of SAUNDERS, AMY, and GENOVESE, Judges.
SAUNDERS, Judge.
The defendant-appellee, Toni Marie Trost d/b/a Lakeview Properties, moves to dismiss the appeal of the plaintiffs-appellants, John Carr Garrison, Jr. and Ramona Wilhite Garrison, based on the failure of plaintiffs-appellants to timely perfect their appeal. For the reason set forth below, we deny the motion.
Appellee argues that this devolutive appeal should be dismissed for the Plaintiffs' failure to timely pay appeal costs even though the costs were paid prior to the lodging of the appeal. A motion to dismiss an appeal for failure to timely pay the appeal costs must be filed no later than three days from the lodging of the record in the appellate court or the return date, whichever is later. La.Code Civ.P. art. 2161; Young v. Mobley, 05-547 (La.App. 3 Cir. 3/1/06), 923 So.2d 917. The appeal was lodged on January 6, 2010; however, appellee did not file the motion to dismiss until January 19, 2010. Thus, appellee's motion to dismiss on this ground was not timely filed.
Accordingly, for this reason, we deny the motion to dismiss the appeal.
MOTION TO DISMISS APPEAL DENIED.